United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 00-3376EA
                                _____________

Thuworn Shields,                         *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Marvin Evans, Mr., Warden, East          *
Arkansas Regional Unit, Arkansas         *
Department of Correction, originally     *
sued as Evans; John Lowe, Mr.,           *
Assistant Warden, East Arkansas          *
Regional Unit, Arkansas Department of    *
Correction, originally sued as Lowe;     *
Clarence Kelley, Chief of Security,      *   On Appeal from the United
East Arkansas Regional Unit, Arkansas    *   States District Court
Department of Correction, originally     *   for the Eastern District
sued as Kelly; Tony Barnes, Mr.,         *   of Arkansas.
Captain, East Arkansas Regional Unit,    *
Arkansas Department of Correction,       *   [Not To Be Published]
originally sued as Barnes; McGee         *
Frederick, Captain, East Arkansas        *
Regional Unit, Arkansas Department of    *
Correction, originally sued as McCree;   *
Billy Taylor, Mr., Lt., East Arkansas    *
Regional Unit, Arkansas Department of    *
Correction, originally sued as Taylor;   *
Cassandra Hopkins, Ms., Classification   *
Office, East Arkansas Regional Unit,     *
Arkansas Department of Correction,       *
originally sued as Hopkins,              *
                                         *
            Appellees.                   *
                                     ___________

                           Submitted: June 4, 2001
                               Filed: June 14, 2001
                                   ___________

Befor e MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
       Circuit Judges.
                          ___________

PER CURIAM.

       Arkansa s inmate Thuworn Shields appeals the District Court’s1 adverse
judgmen tin his 42 U.S.C. § 1983 action following a bench trial. Based on the record
befor eus, we conclude that, for the reasons the District Court carefully explained in its
opinion , the Court did not err in holding that Shields’s claims failed unde Sandir n v.
Conner, 515 U.S. 472, 484 (1995). See Kenned yv. Blankenship, 100 F.3d 640, 642-
43 & n.2 (8t h Cir. 1996) .

      Accordingly, we affirm. See 8t hCir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       Th e Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Easter nDistrict of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(b).
                                           -2-